Citation Nr: 1515645	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  05-41 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for residuals of a shell fragment wound to the right chest for the period prior to September 20, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2012, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.  In a letter sent in January 2015, the Veteran was informed that the Veterans Law Judge who presided at his April 2012 hearing was no longer employed by the Board.  He was also informed of his options for another Board hearing.  In correspondence received in February 2015, the Veteran indicated that he did not wish to appear at another Board hearing.

In August 2012 and May 2013, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran's shell fragment wound to the left chest has been evaluated only on the basis of scarring.  The medical evidence of record, however, shows that the Veteran's disability is not only manifested by scarring but by muscle injury and potential neurological disability as well.  

In its May 2013 remand, the Board noted determined that September 2012 VA muscles and scars examinations provided conflicting findings and that further examination was warranted.  Specifically, the Board noted that in a September 2012 VA muscles examination report, the examiner indicated that the Veteran had an injury to his thoracic muscle group on the right side which would have penetrated the intercostals muscles (Group XXI).  However, the examiner opined that any symptoms related to the wound would be scar related and not muscle related.  Conversely, a September 2012 VA scars examiner stated that there was pain in the muscle when the Veteran moves the region.  The Board's remand directives specifically requested that the VA examiner must reconcile the conflicting findings from the September 2012 VA muscle examination and the September 2012 VA scars examination.

The Veteran underwent further VA scars and muscles examinations in August 2013 but these examinations failed to provide any further clarification.  The August 2013 muscles examiner indicated that muscles Group II and III are responsible for the Veteran's symptoms.  This finding is different that the September 2012 muscle examiner's finding that muscles Group XXI was affected.  Moreover, the August 2013 examiner did not provide any insight or clarification as to the differences in the muscle groups identified in the August 2013 muscles examination report from the September 2012 muscles examination report or comment on the overall degree of injury to each affected muscle group.  

Moreover, the August 2013 VA scars examination report indicates that the Veteran reported extreme sensitivity and pain over the scar area and that he believed that he has muscle and nerve pain associated with the retained schrapnel.  The examiner did not provide any further insight or clarification as to whether a nerve injury is in fact associated with the Veteran's shell fragment wound injury to the right chest. 

Injuries which result from gunshot and shrapnel wounds require special handling to ensure that the ratings provided adequately compensate the Veteran for his symptoms. In order to fairly assess the severity of the Veteran's disability, the Board finds that an additional VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate his service-connected residuals of a shell fragment wound to the right chest.  The examination should be conducted by a physician with the appropriate expertise.  The examiner should indicate any findings in detail and order any special studies or tests which are necessary.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination. 

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, and VA examination reports, the examiner(s) should specifically provide the following clinical findings: 

a) Record a complete history of the nature of the sustained wound and extent of injury, to include the location of entrance and exit wounds, presence (or absence) of retained foreign bodies and whether the missile injury was a deep penetrating wound involving muscle tissue.  In so doing, the examiner should address the findings of the September 2012 VA examiner who determined that muscle Group XXI was affected and the August 2013 examiner who determined that that the muscle Groups II and III are affected. 
 
b) Specify the degree of injury to all muscle groups involved, to include whether there is more than one muscle group involved in the same anatomical region, and what functional abilities are affected.  

c) Comment as to whether the disability associated with each affected muscle group would be considered moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement; and 

d) Identify the etiology of any neurological manifestations, as well as the degree of injury involved, and any functional impairment that results.

e) Measure each scar and further provide findings pertaining to the presence or absence of soft tissue damage, frequent loss of covering of skin over the scar(s), pain on examination, and whether such scar(s) result in limitation of motion of the part affected.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

 2.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



